Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 30, 2021

                                    No. 04-20-00197-CR

                                    Rosalinda OLALDE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR2149
                       The Honorable Jennifer Pena, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

       The en banc court has considered appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court